Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 and 18, the prior art (Jiqiang et al. – CN102608814A) discloses a lens assembly comprising a continuous zooming Fresnel lens, wherein an Fresnel waveband pattern electrode is formed on at least one of electrode faces of upper and lower planar substrates of the continuous zooming Fresnel lens, wherein a first waveband is led out by an independent lead electrode, the odd-numbered wavebands except the first waveband are respectively led out by a public lead electrode, and the even-numbered wavebands are respectively led out by another public lead electrode; and a voltage is applied between the lead electrodes and the pattern electrode, the effective refractive index of a liquid crystal layer of a pattern coverage region is adjusted.  
Alternatively, the prior art, Miyazawa (CA 2126742), Miyazawa discloses a lens assembly, comprising: a first substrate 21 and a second substrate 22 that are oppositely disposed; a seal 25, which encloses a cavity 23 with the first substrate and the second substrate, wherein a magnetic fluid is filled in the cavity 24 (Figure 10); and a plurality of electromagnetic generating units (Fig 7) disposed on at least one of a first side of the first substrate close to the second substrate or a second side of the first substrate away from the second substrate, wherein at least a part of the plurality of electromagnetic generating units are configured to generate a magnetic field (field B; Fig 1). However, the prior art fails to disclose or suggest, in combination with the other claimed elements, wherein in a case where a voltage is applied, wherein at least a part of the plurality of electromagnetic generating units are configured to generate a magnetic field to make the magnetic fluid form a Fresnel zone plate pattern.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C BRYANT whose telephone number is (571)270-1282.  The examiner can normally be reached on M-Tu-W-F / 7a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL C. BRYANT
Primary Examiner
Art Unit 2884



/MICHAEL C BRYANT/               Primary Examiner, Art Unit 2884